 

Exhibit 10.3

 

NETAPP, INC.

 

AMENDMENT TO CHANGE OF CONTROL SEVERANCE AGREEMENT

 

This Amendment to Change of Control Severance Agreement (the “Amendment”) is
effective as of June 23, 2015, by and between NetApp, Inc. (the “Company”) and
George Kurian (the “Executive”), and amends that certain Change of Control
Severance Agreement, dated as of September 20, 2013 (the “Agreement”), by and
between the Company and Executive.  All capitalized terms used but not otherwise
defined herein shall have the meanings given such terms in the Agreement.

 

WHEREAS, the parties have agreed to amend certain provisions contained in the
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

1Severance Payment.  Section 3(a)(ii) of the Agreement is hereby amended and
restated in its entirety as follows:

“Executive will receive a lump sum severance payment (less applicable
withholding taxes) equal to the sum of (A) 250% of Executive’s annual base
salary as in effect immediately prior to Executive’s termination date or (if
greater) at the level in effect immediately prior to the Change of Control, and
(B) 100% of Executive’s target annual bonus as in effect immediately prior to
Executive’s termination date or (if greater) at the level in effect immediately
prior to the Change of Control.”

 

2Equity Awards.  Section 3(a)(iii) of the Agreement is hereby amended and
restated in its entirety as follows:

“All outstanding equity awards will vest in full as to 100% of the unvested
portion of the award.  Executive will have one (1) year following the date of
his or her termination in which to exercise any outstanding stock options or
other similar rights to acquire Company common stock; provided, however, that
such post-termination exercise period will not extend beyond the original
maximum term of the stock option or other similar right to acquire Company
common stock.”

3Continued Employee Benefits.  Section 3(a)(iv) of the Agreement is hereby
amended and restated in its entirety as follows:

Amendment to Change of Control Severance Agreement – Kurian

 

--------------------------------------------------------------------------------

 

“If Executive elects continuation coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”) for Executive and
Executive’s eligible dependents, within the time period prescribed pursuant to
COBRA, the Company will reimburse Executive for the COBRA premiums for such
coverage (at the coverage levels in effect immediately prior to Executive’s
termination) until the earlier of (A) a period of twenty-four (24) months from
the last date of employment of the Executive with the Company, or (B) the date
upon which Executive and/or Executive’s eligible dependents becomes covered
under similar plans.  COBRA reimbursements will be made by the Company to
Executive consistent with the Company’s normal expense reimbursement policy.”

4Definition of Good Reason.  Section 5(d)(i) of the Agreement is hereby amended
and restated in its entirety as follows:

“A material reduction of Executive’s authority or responsibilities, relative to
Executive’s authority or responsibilities in effect immediately prior to such
reduction; provided, however, that a reduction of authority or responsibilities
that occurs solely as a necessary and direct consequence of the Company
undergoing a Change of Control and being made part of a larger entity will not
be considered material (as, for example, when the Chief Executive Officer of the
Company remains the Chief Executive Officer of the Company, or the business unit
comprising the Company, following a Change of Control even though he or she is
not made the Chief Executive Officer of the acquiring corporation).

Notwithstanding the foregoing, (x) any change which results in Executive ceasing
to have the same functional supervisory authority and responsibility (such as
but not limited to the sales, engineering, operations and all general and
administrative (including, but not limited to, finance) functions) for the
Company, or the business unit comprising the Company, following a Change of
Control as Executive performed for the Company prior to the Change of Control,
or (y) a change in the Executive’s reporting position such that Executive no
longer reports directly to the Chief Executive Officer or the Board of Directors
of the parent corporation in a group of controlled corporations following a
Change of Control, will be deemed to constitute a material reduction in
Executive’s authority and responsibilities constituting grounds for a Good
Reason termination.”

5Effect.  Except as expressly set forth herein, all other provisions of the
Agreement shall remain in full force and effect.  This Amendment shall be deemed
incorporated into and made a part of the Agreement.  After the date hereof, all
references to the Agreement shall mean the Agreement as amended by this
Amendment.

6Entire Agreement.  This Amendment and the Agreement constitute the entire
agreement of the parties hereto and supersede in their entirety all prior
representations, understandings, undertakings or agreements (whether oral or
written and whether expressed or implied) of the parties with respect to the
subject matter hereof, including, without limitation, the

Amendment to Change of Control Severance Agreement – Kurian

2

--------------------------------------------------------------------------------

 

Addendum to Stock Option Agreement applicable to any stock option award of
Executive.  For the avoidance of doubt, the Agreement (as amended by this
Amendment) shall not be deemed to supersede or affect (i) any benefit
entitlements vested as of the date of the Executive’s termination of employment
pursuant to written terms of any Company employee benefit plan, including
without limitation the Company’s Executive Retiree Medical Plan, or (ii) any
agreement that specifically provides that the benefits contained therein are in
lieu of any benefits set forth in the Agreement.  No waiver, alteration, or
modification of any of the provisions of the Agreement (as amended by this
Amendment) will be binding unless in writing and signed by duly authorized
representatives of the parties hereto and which specifically mention the
Agreement (as amended by this Amendment).

7Governing Law.  The validity, interpretation, construction and performance of
this Amendment will be governed by the laws of the State of California (with the
exception of its conflict of laws provisions).

8Severability.  The invalidity or unenforceability of any provision or
provisions of this Amendment will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

9Counterparts.  This Amendment may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

[Remainder of page intentionally left blank]

 

 

Amendment to Change of Control Severance Agreement – Kurian

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Amendment, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

COMPANYNETAPP, INC.

 

By:/s/ Matthew K. Fawcett

 

Title:SVP, General Counsel and Secretary

 

Date:July 14, 2015

 

 

EXECUTIVEBy:/s/ George Kurian

 

Title:Chief Executive Officer

 

Date:July 16, 2015

 

[Signature page to Amendment to Change of Control Severance Agreement]